Exhibit 10.33

 

OMNIVISION TECHNOLOGIES, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made effective as of
September 30, 2008 (the “Effective Date”) by and between OmniVision
Technologies, Inc. and its affiliates (together, the “Company”) and Peter V.
Leigh, (“Consultant”).

 

RECITALS

 

WHEREAS, the Consultant has tendered his resignation as the Company’s Chief
Financial Officer effective as of September 30, 2008 (the ‘Resignation Date”);

 

WHEREAS, the Company and the Consultant have agreed to enter into a consulting
arrangement whereby the Consultant will be available to assist in the new Chief
Financial Officer’s transition into such position; and

 

WHEREAS, immediately following the Resignation Date until April 30, 2009, the
Consultant will serve as a consultant to the Company, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:

 


1.                                      SERVICES.


 


1.1                                 THE COMPANY HEREBY RETAINS CONSULTANT AND
CONSULTANT AGREES TO PERFORM FOR THE COMPANY THE SERVICES DESCRIBED IN EXHIBIT A
(THE “SERVICES”).  THE COMPANY MAY AMEND EXHIBIT A AT ANY TIME TO REFLECT THE
DEVELOPMENT AND/OR PRODUCTION NEEDS OF THE COMPANY.  CONSULTANT WILL KEEP THE
COMPANY ADVISED AS TO CONSULTANT’S PROGRESS IN PERFORMING THE SERVICES AND WILL,
AS REQUESTED BY THE COMPANY FROM TIME TO TIME, PROMPTLY PREPARE WRITTEN NOTES
AND/OR REPORTS REGARDING SUCH PROGRESS.


 


1.2                                 THE COMPANY AND CONSULTANT AGREE THAT THE
COMPENSATION FOR THE SERVICES SHALL BE SET FORTH IN EXHIBIT B.


 


2.                                      CONFIDENTIALITY.


 


2.1                                 “CONFIDENTIAL INFORMATION” MEANS ANY
PROPRIETARY INFORMATION, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING
RESEARCH, PRODUCT IDEAS, PRODUCT PLANS, PRODUCTS, SERVICES, CUSTOMERS, CUSTOMER
LISTS, MARKETS, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWINGS, HARDWARE CONFIGURATION INFORMATION, MARKETING,
FINANCES OR OTHER BUSINESS INFORMATION DISCLOSED BY THE COMPANY, EITHER DIRECTLY
OR INDIRECTLY IN WRITING, ORALLY OR BY DRAWINGS OR INSPECTION OF PARTS OR
EQUIPMENT. CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH (I) IS
KNOWN TO CONSULTANT AT THE TIME OF DISCLOSURE BY THE COMPANY AS EVIDENCED BY
WRITTEN RECORDS OF CONSULTANT, (II) HAS BECOME PUBLICLY KNOWN AND MADE GENERALLY
AVAILABLE THROUGH NO WRONGFUL ACT OR NON-ACT OF CONSULTANT, OR (III) HAS BEEN
RIGHTFULLY RECEIVED BY CONSULTANT FROM A THIRD PARTY WHO IS AUTHORIZED TO MAKE
SUCH DISCLOSURE.


 


2.2                                 CONSULTANT RECOGNIZES AND ACKNOWLEDGES THAT
IN THE COURSE OF PERFORMING THE SERVICES, CONSULTANT WILL HAVE ACCESS TO
CONFIDENTIAL INFORMATION.  CONSULTANT WILL NOT USE CONFIDENTIAL INFORMATION FOR
ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE SERVICES ON BEHALF OF
THE COMPANY OR DISCLOSE THE COMPANY’S CONFIDENTIAL INFORMATION TO ANY THIRD
PARTY. THE CONFIDENTIAL INFORMATION SHALL REMAIN THE SOLE PROPERTY OF THE
COMPANY. CONSULTANT FURTHER AGREES TO TAKE ALL REASONABLE

 

--------------------------------------------------------------------------------


 


PRECAUTIONS TO PREVENT ANY UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION. WITHOUT THE COMPANY’S PRIOR WRITTEN APPROVAL, CONSULTANT WILL NOT
DIRECTLY OR INDIRECTLY DISCLOSE TO ANYONE THE EXISTENCE OF THIS AGREEMENT OR THE
FACT THAT CONSULTANT HAS THIS ARRANGEMENT WITH THE COMPANY.


 


2.3                                 CONSULTANT WILL NOT, DURING THE TERM OF THIS
AGREEMENT, (I) IMPROPERLY USE OR DISCLOSE ANY PROPRIETARY INFORMATION OR TRADE
SECRETS OF ANY FORMER OR CURRENT EMPLOYER OR OTHER PERSON OR ENTITY WHICH
CONSULTANT IS OBLIGATED TO KEEP CONFIDENTIAL; OR (II) IMPROPERLY USE WORK TIME
OR FACILITIES OF THE CURRENT EMPLOYER TO DO ANY WORK RELATED TO THE PERFORMANCE
OF THE SERVICES. CONSULTANT WILL INDEMNIFY THE COMPANY AND HOLD IT FREE AND
HARMLESS FROM AND AGAINST ALL CLAIMS, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS FEES AND COSTS OF SUIT, ARISING OUT OF OR IN
CONNECTION WITH ANY VIOLATION OR CLAIMED VIOLATION OF A THIRD PARTY’S RIGHTS
RESULTING IN WHOLE OR IN PART FROM THE COMPANY’S USE OF THE WORK PRODUCT OF
CONSULTANT UNDER THIS AGREEMENT.


 


2.4                                 CONSULTANT RECOGNIZES THAT THE COMPANY MAY
FROM TIME TO TIME RECEIVE CONFIDENTIAL OR PROPRIETARY INFORMATION FROM THIRD
PARTIES.  CONSULTANT IS OBLIGATED TO THE COMPANY AND SUCH THIRD PARTIES, TO HOLD
ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST CONFIDENCE AND
NOT TO DISCLOSE IT TO ANY PERSON, FIRM OR CORPORATION OR TO USE IT EXCEPT AS
NECESSARY IN CARRYING OUT THE SERVICES FOR THE COMPANY CONSISTENT WITH THE
COMPANY’S AGREEMENT WITH SUCH THIRD PARTY.


 


2.5                                 UPON THE TERMINATION OF THIS AGREEMENT, OR
UPON COMPANY’S EARLIER REQUEST, CONSULTANT WILL PROMPTLY DELIVER TO THE COMPANY
ALL OF THE COMPANY’S PROPERTY AND CONFIDENTIAL INFORMATION IN TANGIBLE FORM IN
CONSULTANT’S POSSESSION OR CONTROL.


 


3.                                      INVENTION ASSIGNMENT AND OWNERSHIP.


 


3.1                                 CONSULTANT AGREES THAT ALL COPYRIGHTABLE
WORKS, NOTES, RECORDS, DRAWINGS, DESIGNS, COMPOSITIONS, INVENTIONS (WHETHER
PATENTABLE OR NOT), IMPROVEMENTS, DEVELOPMENTS, DISCOVERIES AND TRADE SECRETS
(COLLECTIVELY, “WORKS”) CONCEIVED, MADE OR DISCOVERED BY CONSULTANT, EITHER
SOLELY OR IN COLLABORATION WITH OTHERS AND EITHER ON OR OFF THE COMPANY’S
PREMISES, DURING THE PERIOD OF THIS AGREEMENT WHICH RELATE IN ANY MANNER TO THE
BUSINESS OF THE COMPANY THAT CONSULTANT MAY BECOME ASSOCIATED WITH IN PERFORMING
THE SERVICES HEREUNDER, ARE THE SOLE PROPERTY OF THE COMPANY. ANY WORKS WHICH
CONSTITUTE COPYRIGHTABLE SUBJECT MATTER SHALL BE CONSIDERED “WORKS MADE FOR
HIRE” AS THAT TERM IS DEFINED IN THE UNITED STATES COPYRIGHT ACT.  CONSULTANT
FURTHER HEREBY ASSIGNS FULLY TO THE COMPANY ALL RIGHT, TITLE AND INTEREST IN
SUCH WORKS AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS RELATING TO SUCH WORKS.


 


3.2                                 CONSULTANT AGREES TO ASSIST COMPANY, OR ITS
DESIGNEE, AT THE COMPANY’S EXPENSE, TO SECURE THE COMPANY’S RIGHTS IN THE WORKS
AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING SUCH WORKS, IN ANY AND ALL COUNTRIES.  CONSULTANT’S OBLIGATIONS
UNDER THIS SECTION MAY INCLUDE DISCLOSING TO THE COMPANY ALL PERTINENT
INFORMATION AND DATA WITH RESPECT THE WORKS, EXECUTING ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
DEEMS NECESSARY IN ORDER TO OBTAIN SUCH RIGHTS AND TO ASSIGN TO THE COMPANY, ITS
SUCCESSORS, ASSIGNS AND NOMINEES THE SOLE AND EXCLUSIVE RIGHTS, TITLE AND
INTEREST IN AND TO SUCH WORKS, AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS RELATING TO SUCH WORKS.  IN THE EVENT THAT
CONSULTANT FAILS TO EXECUTE ANY SUCH INSTRUMENTS WITHIN A REASONABLE TIME,
CONSULTANT HEREBY IRREVOCABLY APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS CONSULTANT’S AGENT AND ATTORNEY IN FACT TO EXECUTE ANY
SUCH INSTRUMENTS AND TAKE ALL OTHER ACTION NECESSARY TO EFFECTUATE THE INTENT OF
THIS SECTION.


 


3.3                                 CONSULTANT HEREBY ATTACHES, AS EXHIBIT C
HERETO, A LIST DESCRIBING ALL INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP,
DEVELOPMENTS, IMPROVEMENTS, TRADEMARKS, DISCOVERIES, FORMULAE, TRADE SECRET

 

2

--------------------------------------------------------------------------------


 


AND PROPRIETARY INFORMATION WHICH WERE MADE BY CONSULTANT PRIOR TO HIS OR HER
RETENTION BY THE COMPANY. EXCEPT AS SET FORTH ON EXHIBIT C, IF IN THE COURSE OF
PERFORMING THE SERVICES, CONSULTANT INCORPORATES INTO ANY WORK DEVELOPED
HEREUNDER ANY INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER
PROPRIETARY INFORMATION OWNED BY CONSULTANT OR IN WHICH CONSULTANT HAS AN
INTEREST, THE COMPANY IS HEREBY GRANTED A NONEXCLUSIVE, ROYALTY-FREE,
IRREVOCABLE, WORLDWIDE, PERPETUAL LICENSE TO MAKE, HAVE MADE, MODIFY, USE AND
SELL SUCH ITEMS AS PART OF OR IN CONNECTION WITH SUCH WORK.


 


3.4                                 EVEN THOUGH CONSULTANT IS NOT AN EMPLOYEE,
CONSULTANT UNDERSTANDS THAT THE PROVISIONS HEREOF REQUIRING INVENTION ASSIGNMENT
TO THE COMPANY MAY NOT APPLY TO AN INVENTION WHICH QUALIFIES FULLY UNDER THE
PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870, ATTACHED HERETO AS EXHIBIT D.
HOWEVER, CONSULTANT SHALL PROMPTLY ADVISE THE COMPANY IN WRITING OF ANY
INVENTIONS THAT CONSULTANT REASONABLY BELIEVES MEET THE CRITERIA IN THE
AFORESAID LABOR CODE SECTION.


 


4.                                      CONFLICTING OBLIGATIONS.

 

Consultant represents and certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
and Consultant will not enter into any such conflicting agreement during the
term of this Agreement. Consultant agrees to diligently adhere to the Conflict
of Interest Guidelines, attached hereto as Exhibit E. Consultant further agrees
not to engage in any other consulting or business activity directly related to
the business in which the Company is now involved or becomes involved during the
term of this Agreement, if such engagement would in any manner damage the
Company.

 


5.                                      TERM AND TERMINATION.


 


5.1                                 THIS AGREEMENT WILL COMMENCE ON THE
EFFECTIVE DATE AND REMAIN IN EFFECT UNTIL THE EARLIER OF:


 


(A)                                  APRIL 30, 2009;


 


(B)                                 THE DATE THAT CONSULTANT TERMINATES THIS
AGREEMENT UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE COMPANY; OR


 


(C)                                  THE DATE THAT CONSULTANT IS TERMINATED FOR
CAUSE (AS SUCH TERM IS DEFINED BELOW).


 

For purposes of this Agreement, “Cause” shall mean (i) the Consultant’s failure
to perform his assigned duties or responsibilities under this Agreement (other
than a failure resulting from the Consultant’s disability (as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended)) after notice
thereof from the Company describing the Consultant’s failure to perform such
duties or responsibilities; (ii) the Consultant engaging in any act of
dishonesty, fraud or misrepresentation; (iii) the Consultant’s violation of any
federal or state law or regulation applicable to the business of the Company or
its affiliates; (iv) the Consultant’s breach of any confidentiality agreement or
invention assignment agreement between the Consultant and the Company (or any
affiliate of the Company); (v) the Consultant being convicted of, or entering a
plea of nolo contendere to, any crime or committing any act of moral turpitude;
(vi) the Consultant providing services to a third party in any capacity on a
full-time basis (40 or more hours per week); or (vii) the Consultant providing
services to a competitor of the Company in any capacity on a full-time,
part-time or any other basis.

 


5.2                                 UPON SUCH TERMINATION ALL RIGHTS AND DUTIES
OF THE PARTIES TOWARD EACH OTHER SHALL CEASE TO EXIST.

 

3

--------------------------------------------------------------------------------


 


(A)                                  THE COMPANY SHALL BE OBLIGATED TO PAY,
WITHIN THIRTY (30) DAYS AFTER TERMINATION, ALL AMOUNTS OWING TO CONSULTANT FOR
SERVICES PERFORMED AND RELATED EXPENSES, IF ANY, UP TO THE DATE OF TERMINATION;
AND


 


(B)                                 SECTIONS 2 (CONFIDENTIALITY), 3 (OWNERSHIP),
AND 6-12 (GENERAL PROVISIONS) SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


 


6.                                      NOTICES.


 

Any notices given under this Agreement shall be in writing, addressed as shown
below or at such other address specified by written notice.  Notices shall be
deemed given upon delivery if personally delivered, three days after deposited
in the United States mail, postage prepaid, registered or certified mail, return
receipt requested or within forty-eight (48) hours after delivery to an
overnight courier service.

 


7.                                      ASSIGNMENT; SUCCESSORS AND ASSIGNS.


 

Neither this Agreement nor any rights or obligations under this Agreement may be
assigned or transferred by Consultant without the express written consent of the
Company.  This Agreement shall inure to the benefit of successors and assigns of
the Company, and shall be binding upon the heirs, legal representatives,
successors and assigns of Consultant.

 


8.                                      INDEPENDENT CONTRACTOR.


 

Nothing in this Agreement shall be construed to constitute Consultant as an
agent, employee or representative of the Company.  Consultant is an independent
contractor.  Consultant shall not be entitled to any Company employment rights
or benefits.  Consultant shall bear all expenses associated with performing the
Services except as expressly provided on Exhibit B of this Agreement. 
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and to pay all self-employment and other
taxes.  The Company and Consultant acknowledge and agree that this Agreement is
intended to create a bona fide consulting arrangement between the Company and
Consultant.  The Company has no reason to believe that the consulting
arrangement created hereby is not a bona fide consulting arrangement.

 


9.                                      ARBITRATION AND EQUITABLE RELIEF.


 


9.1                                 EXCEPT AS PROVIDED IN SECTION 9.2 BELOW, THE
COMPANY AND CONSULTANT AGREE THAT ANY DISPUTE OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE SETTLED BY BINDING ARBITRATION TO BE HELD IN
, CALIFORNIA, IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF
IN SUCH DISPUTE OR CONTROVERSY.  THE COMPANY AND CONSULTANT SHALL EACH PAY
ONE-HALF OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH SHALL
SEPARATELY PAY ITS RESPECTIVE COUNSEL FEES AND EXPENSES.


 


9.2                                 CONSULTANT ACKNOWLEDGES THAT ANY BREACH OF
SECTIONS 2, 3 AND 4 WILL GIVE RISE TO IRREPARABLE HARM TO THE COMPANY, AND THAT
IT WOULD BE IMPOSSIBLE OR INADEQUATE TO MEASURE THE COMPANY’S DAMAGES FROM ANY
SUCH BREACH. ACCORDINGLY, CONSULTANT AGREES THAT IF CONSULTANT BREACHES SECTIONS
2, 3 OR 4 THE COMPANY WILL HAVE THE RIGHT TO OBTAIN FROM ANY COURT OF COMPETENT
JURISDICTION AN INJUNCTION RESTRAINING SUCH BREACH OR THREATENED BREACH AND
SPECIFIC PERFORMANCE OF ANY SUCH PROVISION.  CONSULTANT FURTHER AGREES THAT NO
BOND OR OTHER SECURITY SHALL BE REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF.

 

4

--------------------------------------------------------------------------------


 


10.                               GOVERNING LAW; JURISDICTION AND VENUE.


 

This Agreement shall be governed by the laws of the State of California without
reference to its conflict of laws provisions.  Consultant submits to the
jurisdiction and venue of the state and federal courts in the Northern District
of California.

 


11.                               SEVERABILITY.


 

If any Section of this Agreement is found by competent authority to be invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such Section in every other respect and the remainder
of this Agreement shall continue in effect so long as the Agreement still
expresses the intent of the parties.  If the intent of the parties cannot be
preserved, this Agreement shall be either renegotiated or terminated.

 


12.                               ENTIRE AGREEMENT.


 

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them with respect to the subject matter of this Agreement.

 

IN WITNESS WHEREOF, the Company and Consultant have caused this Agreement to be
signed and delivered, all as of the date first above written.

 

CONSULTANT

 

OMNIVISION TECHNOLOGIES, INC.

 

 

 

 

 

 

By: 

/s/ Peter V. Leigh

 

By: 

/s/ Shaw Hong

 

 

 

Name: 

Peter V. Leigh

 

Name: 

Shaw Hong

 

 

 

 

 

Title: 

President & CFO

 

Address:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES

 

1.                                       CONTACT.  CONSULTANT’S PRINCIPAL
COMPANY CONTACTS:

 

Shaw Hong, the Company’s President and Chief Executive Officer and Vicky Chou,
the Company’s Vice President of Legal and General Counsel

 

2.                                       SERVICES.  CONSULTANT WILL RENDER THE
FOLLOWING SERVICES TO THE COMPANY:

 

All services, if any, that may be reasonably requested by Mr. Hong or Ms. Chou
from time to time, including, without limitation, assisting with the Company’s
finance and investor relation duties and responsibilities and services related
to the transition of the new Chief Financial Officer.  Such services shall be
reasonable in scope and duration and shall be performed by Consultant at
reasonable times and under reasonable circumstances.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPENSATION

 

1.                                       SERVICES.  CONSULTANT SHALL PERFORM THE
SERVICES DESCRIBED IN EXHIBIT A AND AS SHALL FURTHER BE DESCRIBED TO CONSULTANT
BY THE CONTACTS NAMED ON EXHIBIT A AND SUCH CONTACTS SHALL SERVE AS CONSULTANT’S
SUPERVISORS WITH REGARD TO THE SERVICES AND WORK.

 

2.                                       COMPENSATION. AS CONSIDERATION FOR ALL
SERVICES TO BE RENDERED AND PERFORMED UNDER THE AGREEMENT AND FOR ASSIGNING THE
RIGHTS TO THE COMPANY SET FORTH IN SECTION 3 OF THE AGREEMENT, IF ANY, THE
COMPANY SHALL PAY CONSULTANT THE FEES AS SET FORTH BELOW:

 

                                                                                               
(A) To the extent that the Consultant is requested to perform Services by
Mr. Hong or Ms. Chou on behalf of the Company, Consultant will be paid on an
hourly basis at the rate of $250.00 per hour for such Services, subject to a
daily maximum amount of $3,000.

 

                                                                                               
(B)                                All stock options granted to Consultant under
the Company’s equity plans prior to the date of this Agreement shall continue to
vest pursuant to the terms of such stock options and such equity plans.

 

(C)                                The Company shall reimburse Consultant for
all reasonable travel and living expenses incurred by Consultant in performing
the Services pursuant to this Agreement, provided Consultant receives prior
written consent from Company Contact prior to incurring such expenses.

 

                                                                                               
(D) Consultant shall submit all statements for services and expenses in a form
prescribed by the Company and such statement shall be approved by the Company
Contact listed above.  Invoices shall payable in full within 15 days after
receipt by Company of an invoice from Consultant to be rendered monthly after
the end of each calendar month in which Consultant has rendered services.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number
or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x          No inventions or improvements

 

o            Additional sheets attached

 

Signature of Consultant: 

/s/ Peter V. Leigh

 

Printed Name of Consultant: 

 

 

 

Date: 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CALIFORNIA LABOR CODE SECTION 2870

 

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

 

“(a)                            Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer.

 

(2)                                  Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONFLICT OF INTEREST GUIDELINES

 

It is the policy of OmniVision Technologies, Inc. (the “Company”) to conduct its
affairs in strict compliance with the letter and spirit of the law and to adhere
to the highest principles of business ethics. Accordingly, all officers,
employees and independent contractors must avoid activities which are in
conflict, or give the appearance of being in conflict, with these principles and
with the interests of the Company.  The following are potentially compromising
situations which must be avoided. Any exceptions must be reported to the
President of the Company and written approval for continuation must be obtained
from the President.

 

1.                                       Revealing confidential information to
outsiders or misusing confidential information. Unauthorized divulging of
information is a violation of this policy whether or not for personal gain and
whether or not harm to the Company is intended.

 

2.                                       Accepting or offering substantial
gifts, excessive entertainment, favors or payments which may be deemed to
constitute undue influence or otherwise be improper or embarrassing to the
Company.

 

3.                                       Participating in civic or professional
organizations that might involve divulging confidential information of the
Company.

 

4.                                       Initiating or approving personnel
actions affecting reward or punishment of employees or applicants where there is
a family relationship or is or appears to be a personal or social involvement.

 

5.                                       Initiating or approving any form of
personal or social harassment of employees.

 

6.                                       Investing or holding outside
directorships in suppliers, customers or competing companies, including
financial speculation, where such investment or directorship might influence in
any manner a decision or course of action of the Company.

 

7.                                       Borrowing from or lending to employees,
customers or suppliers.

 

8.                                       Acquiring real estate of interest to
the Company.

 

9.                                       Improperly using or disclosing to the
Company any proprietary information or trade secrets of any former or concurrent
employer or other person or entity with whom obligations of confidentiality
exist.

 

10.                                 Unlawfully discussing prices, costs,
customers, sales or markets with competing companies or their employees.

 

11.                                 Making any unlawful agreements with
distributors with respect to prices.

 

12.                                 Improperly using or authorizing the use of
any inventions which are the subject of patent claims of any other person or
entity.

 

13.                                 Engaging in any conduct which is not in the
best interest of the Company.

 

--------------------------------------------------------------------------------


 

14.                                 Each officer, employee and independent
contractor must take every necessary action to ensure compliance with these
guidelines and to bring problem areas to the attention of higher management for
review. Violations of this conflict of interest policy may result in immediate
discharge.

 

2

--------------------------------------------------------------------------------